Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered July 12, 1990, convicting him of murder in the second degree, attempted assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the two main prosecution witnesses were accomplices whose testimony required corroboration (see, CPL 470.05 [2]; People v Woodham, 158 AD2d 494, 495; People v Mayo, 136 AD2d 748; People v Graham, 111 AD2d 831), and, in any event, the claim is without merit. The witnesses did not take part in conduct that constituted the crimes charged or any element thereof (see, CPL 60.22; People v Cobos, 57 NY2d 798, 801).
We have considered the defendant’s remaining contentions and find them to be without merit. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.